Citation Nr: 0713566	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and his son.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  On March 1, 2007, the veteran and his son 
testified via videoconference hearing from the Columbia RO 
before the undersigned Acting Veterans Law Judge seated at 
the Central Office in Washington, DC.  


FINDING OF FACT

The weight of the medical evidence is against a finding that 
the veteran has a  diagnosis of PTSD (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)) linked to a confirmed inservice stressor.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., proof of 
veteran status, existence of a current disability, evidence 
of a nexus between a current disability and service, the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification does not 
require an analysis of the evidence already contained in the 
record and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet. App. 537, 541.  For the 
aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the appellant has been afforded a VA examination 
for the claimed disability, and VA has no knowledge of any 
additional pertinent evidence which is not currently part of 
the claims file.  The Board notes that the veteran and his 
son indicated during the veteran's March 2007 hearing that 
they would submit additional statements or copies of letters 
pertaining to the inservice events the veteran asserts led to 
his PTSD.  The veteran was told that the case would be held 
open for 60 days to allow for the submission of any such 
additional evidence.  The 60-day period has passed without 
additional evidence being added to the record and without any 
correspondence from the veteran requesting additional time to 
submit such evidence.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim.  
Therefore, the Board finds that VA has fulfilled its VCAA 
obligations to the appellant.

The Claim

The veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board denies service 
connection for this claim because it finds that the medical 
evidence does not warrant a finding that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

In deciding whether the veteran is entitled to service 
connection for PTSD, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source. 

The service medical records are negative for treatment, 
findings, or diagnoses of PTSD.  However, the veteran's 
November 1951 entrance physical examination did note a 
history of past or present memory loss.  A December 1966 
service medical record includes a complaint that the veteran 
felt nervous and tense, irritable, and depressed a lot.  No 
diagnosis was given at that time.  While clinical evaluation 
did not show any psychiatric abnormality, the veteran's 
report of medical history in April 1971 noted a history of 
excessive worry and nervousness since 1956, and frequent 
trouble sleeping since 1969.  It also noted that no medical 
treatment had been sought for the aforementioned conditions.

The veteran has testified to seeing body bags containing the 
remains of U.S. service personnel while he was stationed in 
Vietnam, and that as a result of these experiences he has 
trouble sleeping, cold sweats at night, and flashbacks.  He 
also testified to an unspecified allegation of having been in 
a combat zone.  In a written statement in support of his 
claim received in February 2006, the veteran also reported 
experiencing mortar attacks while stationed at Cam Rahn Bay 
Air Force Base.  Yet another stressor he reported in February 
2006 had to do with bringing Vietnamese employees of the mess 
hall home at night in a truck where one airman rode shotgun 
to guard against threatened Viet Cong attacks.  In his July 
2005 PTSD questionnaire, the veteran had stated that he did 
not know anyone in particular by name that was killed but 
that his exposure to body bags had made him scared and 
nervous.  He also reported that the transportation of 
Vietnamese employees home, which he carried out during the 
1968 Tet Offensive, meant he had to be away from the relative 
safety of the base for one hour and a half. 

An examination of the veteran's service personnel record is 
unable to verify that he ever served in combat.  The evidence 
of his service in Vietnam indicates that he was a senior cook 
(shift leader).  As to the reported stressor involving mortar 
rounds, the Office of Air Force History has confirmed that 27 
standoff rounds hit the Cam Ranh Bay base on March 4, 1968, 
resulting in no casualties.  As to the reported stressor 
involving the body bags, the veteran has not provided the RO 
with any specific information that would allow VA to confirm 
his claims, particularly as to where and when he saw body 
bags, and what, if any, his duties were that resulted in his 
witnessing body bags.  As to the reported stressor involving 
the transportation of Vietnamese employees, the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records Research (CURR)) 
reported the following information: JSRRC researched the 
historical report submitted by the 12th Tactical Fighter 
Wing, the higher headquarters of the 12th Service Squadron, 
covering January through March 1968.  JSRRC researched the 
veteran's report that the missions of the 12th Transportation 
Squadron entailed providing on-base and off-base 
transportation through operation of motor pool resources.  
JSRRC reported that it was unable to document that any 
elements of the 12th Service Squadron provided transportation 
home for Vietnamese during the 1968 Tet Offensive timeframe.

Initially, the Board will determine whether the medical 
evidence of record shows that the veteran has a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f).  In this regard, the pertinent 
evidence of record includes reports of VA outpatient 
treatment dated April 2004 to September 2005, December 2004 
and June 2006 private treatment records from N.F., M.D., the 
report of an April 2006 VA examination, private treatment 
records from E.D.A., Ph.D., dated October 2005 to July 2006, 
and VA treatment records dated November 2005 to June 2006.

On review of the medical evidence, the Board can only 
conclude that no VA or private examiner has specifically 
found PTSD due to an independently verifiable stressor event.  
Even assuming, arguendo, that a reported inservice stressor 
event was verified, the Board finds that the veteran has not 
been diagnosed with PTSD in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)).  While there 
are diagnoses of PTSD of record, such as those in October 
2005, April 2006, June 2006, and July 2006, by E.D.A., Ph.D., 
these appear to be entirely based on a patient-reported 
history of PTSD.  The diagnoses did not refer to a single 
stressor, and moreover the examiner did not benefit from 
review of the claims file.

The evidence of record also includes November 2005, March 
2006, and June 2006 reports from one particular VA nurse 
practitioner who diagnosed the veteran with PTSD.  There is 
no indication that the VA nurse practitioner reviewed the 
veteran's claims files.  Rather, the evidence strongly 
suggests that his diagnoses were based entirely on the 
claimant's own self-reported history and narrated present 
complaints.  Moreover, these reports referred to only one 
reported stressor, the aforementioned unverified stressor 
involving the body bags.  

The record includes multiple other complaints and reported 
histories related to PTSD, beginning in September 2004.

In order to arrive at a medical determination as to the 
likelihood that the veteran has PTSD related to service, the 
veteran was afforded a VA examination by a licensed clinical 
psychologist in April 2006.  The examiner reviewed the claims 
file and interviewed the veteran.  The examiner wrote that 
when she questioned the veteran as to his reported stressors, 
the claimant was "very, very vague."  The examiner noted 
the aforementioned stressors pertaining to body bags, mortar 
attacks, and transporting Vietnamese employees, although she 
clarified that the veteran had not actually ever seen the 
bodies of dead U.S. service personnel.  The examiner wrote 
that the veteran's presentation had a histrionic quality, and 
that, moreover, he was unable to provide specific information 
when pressed.  The veteran claimed to have flashbacks which 
turned on examination to be dreams, and not nightmares or 
negative dreams, about military service (relating to drills 
and life in the barracks).  The April 2006 VA examiner 
specifically stated that she saw no evidence of PTSD in the 
veteran.  The examiner concluded that the veteran 
demonstrated symptoms suggestive of some histrionic 
personality characteristic, and that it appeared he was 
exaggerating symptoms during the examination.  As to the 
mortar attacks on Cam Ranh Bay Air Force Base which had been 
confirmed, the examiner specifically reported that she 
reviewed the claims file in connection with this stressor 
event.  She concluded, however, that a diagnosis of PTSD was 
not currently warranted, and reiterated in closing that the 
veteran was demonstrating a level of exaggeration during the 
evaluation.  This medical opinion, based on examination and 
review of the entire claims file (with VA and private records 
noted above), carries a great deal of weight.

In sum, the VA examining licensed clinical psychologist 
essentially addressed the diagnoses by the private 
psychologist and the VA nurse practitioner, concluding that 
she could see no evidence whatsoever to justify these 
diagnoses.  The examiner clearly wrote of her wholehearted 
disagreement with a diagnosis of PTSD.  She indicated as well 
her frank assessment that the veteran was exaggerating his 
symptoms just to secure this diagnosis.  The examiner's Axis 
I diagnoses stated that there was none at the present time.  
She deferred an Axis II diagnosis for the veteran. 

From the Board's review of the treatment records detailed 
above, it is clear that the preponderance of the medical 
evidence is against a finding that the veteran has a 
diagnosis of PTSD.  The evidence on file does show that the 
veteran has received diagnoses of PTSD from one VA nurse 
practitioner, as well as from a Ph.D.-level private treatment 
provider.  However, from the earliest available post-service 
medical records dating from September 2004, most of his 
treating and examining health care providers have determined 
that although the veteran reported symptoms of PTSD, no 
diagnosis of PTSD was appropriate.  The April 2006 VA 
examiner in particular specifically determined that the 
veteran did not meet the criteria for a diagnosis of PTSD.

The April 2006 VA examiner's opinion was based on a review of 
the claims file, as well as a mental status evaluation of the 
veteran.  The Board finds that the opinion of the VA examiner 
is entitled to greater evidentiary weight as to the question 
of whether the veteran meets the criteria for a diagnosis of 
PTSD.  In this regard, the examiner was a Ph.D. and licensed 
clinical psychologist.  Thus, unlike the nurse practitioner, 
or E.D.A., Ph.D., the private treatment provider of unclear 
professional credentials, who supplied the PTSD diagnoses of 
record, the VA examining psychologist had both the benefit of 
a review of the claims file and the advanced training upon 
which to draw in formulating a far more reliable clinical 
opinion.  Further, the April 2006 examination in particular 
was specifically scheduled for the purpose of determining 
whether the appellant had PTSD.

Finally, as noted above, VA has been unable to verify the 
veteran's reported stressors involving body bags and 
transporting Vietnamese mess hall workers.  As to the 
verified mortar attacks on the Cam Ranh Bay base in March 
1968, without preponderant evidence that the veteran's 
current symptoms support a current diagnosis of PTSD, 
entitlement to service connection is unwarranted on this 
basis alone.

While the veteran and his representative contend that he has 
PTSD, there is no indication that they are qualified through 
education, training, or experience to offer medical opinions.  
As laypersons, therefore, their statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
evidence preponderates that the veteran does not have PTSD, 
and entitlement to service connection for PTSD is denied.

The Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


